Citation Nr: 1636295	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  14-09 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for asthmatic bronchitis with emphysema.

2. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1976 to July 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied to reopen previously denied claims for entitlement to service connection for asthmatic bronchitis with emphysema and hypertension.

The issues of whether new and material evidence has been received to reopen previously denied claims for entitlement to service connection for asthmatic bronchitis with emphysema and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his March 2014 substantive appeal VA Form 9, the Veteran requested a BVA hearing at a local VA office (Travel Board hearing).  On August 5, 2014, the Veteran requested to withdraw his request for a Board hearing and to forward his case to the Board for a decision.  

In a February 2015 letter, the Veteran stated that he could not make an appointment earlier in the week because he was in the hospital and could not make it to the phone.  He explained that he reached back as soon as possible to reschedule his appointment for a later date.  In a March 2015 letter, the Veteran stated that he had mailed a request to the Winston-Salem RO asking to reschedule his Travel Board hearing for a later date because he was recuperating from two hip surgeries, pneumonia, and the flu.

In light of this evidence, the Board will remand the claim on appeal in order to reschedule the Veteran for a hearing, as requested.

Accordingly, the case is REMANDED for the following action:

Arrange for the Veteran's Travel Board hearing to be rescheduled.  The Veteran should be notified of the date, time, and location of the hearing.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




